103 F.3d 139
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bruce Edward KINGMAN, Petitioner-Appellant,v.John M. RATELLE, Warden of the Richard C. DonovanCorrectional Facility;  Attorney General of theState of California, Respondents-Appellees.
No. 92-56474.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1996.*Decided Nov. 7, 1996.

Before:  Pregerson, Reinhardt and T.G. Nelson, Circuit Judges.


1
MEMORANDUM**


2
Bruce Edward Kingman, a California state prisoner, appeals the district court's denial of his 28 U.S.C. § 2254 habeas petition.  We have jurisdiction under 28 U.S.C. § 2253.  We review de novo, Calderon v. Prunty, 59 F.3d 1005, 1008 (9th Cir.1995), and affirm for the reasons stated in the report and recommendation filed on June 18, 1992, and adopted in the order filed August 28, 1992.


3
Moreover, because Kingman failed to allege any facts that would entitle him to habeas relief, the district court did not abuse its discretion in denying his request for an evidentiary hearing.  See Williams v. Calderon, 52 F.3d 1465, 1484 (9th Cir.1995), cert. denied, 116 S.Ct. 937 (1996);  see also Christian v. Rhode, 41 F.3d 461, 470 & n. 12 (9th Cir.1994).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Because we affirm the dismissal of the petition under the former version of 28 U.S.C. § 2254, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3